             Case 1:20-cv-01713-JPC Document 32 Filed 03/16/21 Page 1 of 1


                         FLYNN & WIETZKE, P.C.
                                   1205 Franklin Avenue, Suite 370
                                      Garden City, N.Y. 11530
                              Tel: (516) 877-1234 Fax: (516) 877-1177
Marc Wietzke, Esq.
Admitted in NY & NJ                                                           Offices throughout the Northeast
  __________                                                                  Toll Free: (866) 877-FELA
Sean Constable, Esq.
Admitted in NY & MA


                                                                  March 15, 2021




        Judge John P Cronan
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

        RE: FRANCIS V. AMTRAK
            20 Civ. 1713 (LGS)

        Dear Judge Cronan:

        We are plaintiff’s counsel in the above-entitled case and write to request a brief
        extension of the due date for the filing of the Joint Pre-Trial Order and additional
        trial documents. While the documents are due today, with a status letter due
        tomorrow, Sean Constable, the primary handling attorney, had a sudden personal
        health issue this morning. He is currently being evaluated. Insofar as he has been
        handling this matter and is fully familiar with the facts necessary to finalize all trial
        documents, it is respectfully requested that he be given a two-week extension of
        time to finalize the documents and provide the Court with a status update. I have
        spoken with defense counsel and they consent to the request.

                                                                  Very truly yours,




                                                                  Marc Wietzke

        MW:EF                               This request is granted. The parties shall file the proposed joint
        cc: John Bonventre, Esq.            pretrial order and all pretrial filings by March 29, 2021.

                                            SO ORDERED.
                                                                                    ___________________________
                                            Date: March 16, 2021                    JOHN P. CRONAN
                                                  New York, New York                United States District Judge
